Citation Nr: 9924729	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
asthma.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
allergic rhinitis.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 25 to March 
21, 1969.

The issues of entitlement to service connection for asthma, 
hay fever and sinusitis were originally before the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA), 
Regional Office (RO), in March 1990.  At that time, it was 
found that the veteran had not presented any evidence to 
suggest that his asthma and hay fever, which had been found 
to preexist service, had been aggravated by that service.  It 
was further determined that sinusitis was not present either 
in service or currently.  Rating actions issued in December 
1996 and July 1997 refused to reopen the veteran's claim for 
service connection for asthma.

This appeal arose from a September 1998 rating decision of 
the North Little Rock, Arkansas RO, which had refused to 
reopen the veteran's claims for service connection for 
asthma, allergic rhinitis and sinusitis.


FINDINGS OF FACT

1.  The RO denied the veteran's claim to reopen his request 
for service connection for asthma in July 1997.

2.  Additional evidence submitted since that time fails to 
show that his asthma, which preexisted service, was 
aggravated by that service.

3.  The RO denied entitlement to service connection for 
allergic rhinitis (hay fever) in March 1990.

4.  Additional evidence submitted since that time fails to 
show that the veteran's allergic rhinitis, which preexisted 
service, was aggravated by that service.

5.  The RO denied entitlement to service connection for 
sinusitis in March 1990.

6.  Additional evidence submitted since that time fails to 
show that sinusitis had its onset in service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO refused to reopen the 
claim for entitlement to service connection for asthma in 
July 1997 is not new and material, so that the claim is not 
reopened, and the July 1997 decision of the RO remains final.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.306, 20.302 (1998).

2.  Evidence received since the RO denied entitlement to 
service connection for allergic rhinitis in March 1990 is not 
new and material, so that the claim is not reopened, and the 
March 1990 decision of the RO remains final.  38 U.S.C.A. 
§§ 1110, 5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.306, 20.302 (1998).

3.  Evidence received since the RO denied entitlement to 
service connection for sinusitis in March 1990 is not new and 
material, so that the claim is not reopened, and the March 
1990 decision of the RO remains final.  38 U.S.C.A. §§ 1110, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).


FACTS

Asthma

The evidence which was before the RO when it last considered 
this issue in July 1997 will be briefly summarized.  The 
veteran's service medical records included an entrance 
examination dated in February 1968.  On the examination, he 
had checked "yes" next to asthma.  He indicated that he had 
been rejected by the military for asthma, although he stated 
that he had only claimed to have asthma in order to evade the 
draft.  He submitted a February 24, 1969 statement from his 
private physician who indicated that the veteran was fit for 
duty, stating that he had never treated him for asthma.  On 
March 4, 1969, he presented to the allergy clinic with 
complaints of asthma which he said had been present since 
childhood.  He indicated that he occasionally used oral 
medications to control this condition.  He reported 
experiencing bronchospasms after vigorous exercise.  After 
having him run, the examiner noted minimal end-expiratory 
wheezing which resolved spontaneously and rapidly.  The 
diagnosis was questionable asthma.  Between March 7 and 12, 
1969, he was hospitalized for a Medical Board evaluation.  
Again, he reported wheezing for most of life.  He claimed 
that he had mentioned this at entry, but it had not been 
found to be disqualifying.  An examination revealed bilateral 
expiratory wheezing and bronchial asthma was diagnosed.  The 
Medical Evaluation Board recommended separation for this 
condition, which was found to have preexisted service.

A private physician noted in November 1996 that he had 
treated the veteran since January 1996.  He was noted to have 
severe asthma.  Another physician noted in February 1997 that 
the veteran had severe asthma.  A July 1997 statement 
indicated that this physician had treated the veteran since 
1982.  Again, he was noted to have asthma.

Evidence added to the record since the July 1997 denial 
included a January 1998 statement from the veteran's 
physician.  He noted that the veteran had been treated since 
1979 (which was crossed out and changed to 1971) for asthma.  
This physician provided another statement in June 1998, which 
indicated that the veteran had been treated since 1971 for 
asthma.


Allergic rhinitis

The evidence which was of record at the time that the RO 
denied this claim in March 1990 will be briefly summarized.  
The veteran's service medical records included an entrance 
examination dated in February 1968.  He had checked "yes" 
next to hay fever.  His private physician provided a 
statement dated February 24, 1969, which indicated that he 
had never treated the veteran for hay fever.  On March 4, 
1969, he reported to the allergy clinic.  He reported a 
history of allergies since childhood.  The allergies were 
manifested by paroxysmal sneezing, ocular symptoms and 
rhinorrhea.  The diagnosis was perennial low-grade rhinitis, 
perhaps allergic.  Between March 7 and 12, 1969, he was 
hospitalized for a Medical Board evaluation.  He again noted 
that he had had allergies most of his life.  These appeared 
to be seasonal and he indicated that he was allergic to 
chicken feathers and eggs.  This condition was found by the 
Medical Board to have existed prior to service and discharge 
was recommended.

The evidence submitted since the March 1990 denial included a 
July 1997 statement from a private physician which indicated 
that he had treated the veteran since March 1982.  He was 
noted to have allergies.  In January 1998, another physician 
indicated treatment since 1979 (which was crossed out and 
changed to 1971) for allergic rhinitis.  This physician 
submitted further correspondence in July 1998 which again 
noted his treatment of the veteran for allergic rhinitis 
since 1971.


Sinusitis

The evidence which was of record when the RO considered this 
issue in March 1990 will be briefly summarized.  This 
evidence included the veteran's service medical records.  The 
entrance examination dated in February 1968 noted that he 
checked "no" next to sinusitis.  There were no complaints 
of or treatment for sinusitis noted in these records.

The evidence added to the record since the 1990 denial 
included a July 1997 statement from a private physician, who 
indicated that he had treated the veteran since March 1982.  
He also indicated that the veteran had sinusitis.  A January 
1998 letter from another private doctor indicated that he had 
treated the veteran for sinusitis since 1979 (which was 
crossed out and changed to 1971).  This doctor provided an 
additional statement in June 1998, in which he again stated 
that he had treated the veteran for sinusitis since 1971.


ANALYSIS

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
to reopen his claims is not "new and material."  
Accordingly, his claims are not reopened and the March 1990 
and July 1997 decisions by the RO remain final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence as to the claims for service connection 
for asthma and allergic rhinitis is merely cumulative.  The 
evidence previously of record had shown that the veteran 
suffered from both of these conditions prior to service.  
However, there was no objective evidence that either the 
asthma or the allergic rhinitis had been aggravated by that 
service.  The additional evidence shows nothing more to 
establish that either of these conditions was aggravated by 
his brief period of service.  While the veteran has stated 
that this aggravation occurred, he is not competent, as a 
layperson, to render such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not presented new evidence as to 
these claims, he has not fulfilled the requirement of 
presenting "new and material" evidence to reopen his claims 
for service connection for asthma and allergic rhinitis.  
Since it has been determined that no new evidence has been 
submitted, no further analysis is needed, for the evidence 
could not be "new and material" if it is not new.  Smith v. 
West, 12 Vet. App. 312 (1999).

In regard to the claim to reopen the request for service 
connection for sinusitis, it is found that the evidence is 
"new," in that it was presented to establish the current 
existence of sinusitis (the lack of a current disability was 
one of the reasons for the denial in March 1990).  

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In this case, the objective evidence contains no proof 
whatsoever that the veteran's currently diagnosed sinusitis 
began in service.  Rather, it suggests that it was present no 
earlier than 1971, some two years following his separation.  
Therefore, a review of this evidence clearly does not show 
that it is so significant that it must be considered in order 
to fairly decide the merits of the claim.

In conclusion, it is found that the veteran has not presented 
new and material evidence to reopen his claims for service 
connection for asthma, allergic rhinitis and sinusitis.



ORDER

New and material evidence not having been presented to reopen 
the claims for service connection for asthma, allergic 
rhinitis and sinusitis, the benefits sought on appeal are 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

